Title: From George Washington to Marinus Willett, 22 January 1782
From: Washington, George
To: Willett, Marinus


                  
                     Dear Sir
                     Philadelphia Janry 22. 1782
                  
                  I yesterday received your Letter dated the 4th Inst.
                  The information you had received respecting an alteration in the Establishment of the Army, is without foundation—No door is open therefore to gratify the wishes of those not in actual service, however Meritorious they may be—of the zeal, attachment & ability you have always displayed in the service of your Country, especially in the last Campaign, no one can be more perfectly convinced than Dear Sir, Your Most Obedt Servant
                  
                     Go: Washington
                     
                  
               